      Case 3:21-cv-00291-HZ         Document 1     Filed 02/24/21     Page 1 of 14



David J. McGlothlin, Esq. (SBN: 165634)
david@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Suite 460
Phoenix, AZ 85016
Telephone: (602) 265-3332
Facsimile: (800) 520-5523

Attorneys for the Plaintiff




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON
                                 [PORTLAND DIVISION]

 Bryon Scott, individually and on behalf of all     Case Number: 3:21-cv-00291
 others similarly situated,
                                                    [CLASS ACTION]
        Plaintiff,
                                                    COMPLAINT FOR VIOLATIONS OF
 v.                                                 THE TELEPHONE CONSUMER
                                                    PROTECTION ACT, 47 U.S.C. § 227
 The Federal Savings Bank,
                                                    ET SEQ.
        Defendant.
                                                    JURY TRIAL DEMANDED




______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
      Case 3:21-cv-00291-HZ          Document 1       Filed 02/24/21      Page 2 of 14



                                         INTRODUCTION
       1.       Plaintiff, Bryon Scott, brings this action against Defendant The Federal Savings

Bank, to secure redress for violations of the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227.

                                   NATURE OF THE ACTION

       2.       This is a putative class action pursuant to the Telephone Consumer Protection Act,

47 U.S.C. § 227 et seq., (the “TCPA”).

       3.       Defendant is a federally chartered bank. To promote its services, Defendant engages

in unsolicited marketing, harming thousands of consumers in the process.

       4.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal

conduct, which has resulted in the invasion of privacy, harassment, aggravation, and disruption of

the daily life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of himself

and members of the class, and any other available legal or equitable remedies.

                                 JURISDICTION AND VENUE

       5.       Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a

federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a

national class, which will result in at least one class member belonging to a different state than that

of Defendant. Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for

each call in violation of the TCPA, which, when aggregated among a proposed class numbering in

the tens of thousands, or more, exceeds the $5,000,000.00 (five-million dollars) threshold for

federal court jurisdiction under the Class Action Fairness Act (“CAFA”). Therefore, both the

elements of diversity jurisdiction and CAFA jurisdiction are present.

       6.       Jurisdiction is also proper because there is a federal question due to the fact that

Plaintiff is alleging Defendant violated the TCPA, a federal statute.



                                               1
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
      Case 3:21-cv-00291-HZ            Document 1     Filed 02/24/21      Page 3 of 14



       7.      Venue is proper in the United States District Court for the District of Oregon

pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial

district in which it is subject to the court’s personal jurisdiction, and because Defendant provides

and markets its services within this district thereby establishing sufficient contacts to subject it to

personal jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the

State of Oregon and, on information and belief, Defendant has made the same phone calls

complained of by Plaintiff to other individuals within this judicial district, such that some of

Defendant’s acts in making such calls have occurred within this district, subjecting Defendant to

jurisdiction in the State of Oregon.

                                             PARTIES

       8.      Plaintiff is a natural person who, at all times relevant to this action, was a resident

of Washington County, Oregon.

       9.      Defendant is an Illinois corporation whose principal office is located at 300 N

Elizabeth St STE 3E, Chicago, IL 60607-1134. Defendant directs, markets, and provides its

business activities throughout the United States.

                                            THE TCPA

       10.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)

using an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47

U.S.C. § 227(b)(1)(A).

       11.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as

“equipment that has the capacity - (A) to store or produce telephone numbers to be called, using a

random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

       12.     In an action under the TCPA, a plaintiff must only show that the defendant “called

a number assigned to a cellular telephone service using an automatic dialing system or prerecorded


                                               2
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
      Case 3:21-cv-00291-HZ          Document 1       Filed 02/24/21     Page 4 of 14



voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

755 F.3d 1265 (11th Cir. 2014).

       13.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the

TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient. The FCC also recognized that wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used. Rules and Regulations Implementing

the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18

FCC Rcd 14014 (2003).

       14.     In 2012, the FCC issued an order tightening the restrictions for automated

telemarketing calls, requiring “prior express written consent” for such calls to wireless numbers.

See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).

       15.     To obtain express written consent for telemarketing calls, a defendant must establish

that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

disclosure’ of the consequences of providing the requested consent….and having received this

information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

       16.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of,

or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether




                                               3
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
      Case 3:21-cv-00291-HZ          Document 1       Filed 02/24/21     Page 5 of 14



a communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

       17.      “Neither the TCPA nor its implementing regulations ‘require an explicit mention of

a good, product, or service’ where the implication of an improper purpose is ‘clear from the

context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

       18.      “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788

F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098

¶ 141, 2003 WL 21517853, at *49).

       19.      The FCC has explained that calls motivated in part by the intent to sell property,

goods, or services are considered telemarketing under the TCPA. See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142

(2003). This is true whether call recipients are encouraged to purchase, rent, or invest in property,

goods, or services during the call or in the future. Id.

       20.      In other words, offers “that are part of an overall marketing campaign to sell

property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014,

¶ 136 (2003).

       21.      If a call is not deemed telemarketing, a defendant must nevertheless demonstrate

that it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions

Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring

express consent “for non-telemarketing and non-advertising calls”).




                                               4
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
      Case 3:21-cv-00291-HZ         Document 1       Filed 02/24/21     Page 6 of 14



       22.     As recently held by the United States Court of Appeals for the Ninth Circuit:

“Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and

disturb the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not

allege any additional harm beyond the one Congress has identified.’” Van Patten v. Vertical

Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

                                              FACTS

       23.     In March 2019, Defendant called Plaintiff’s personal cellular telephone number

ending in 7959 (the “7959 Number”) at least ten times.

       24.     During the March 2019 phone calls, Defendant represented themselves as an entity

called “Veterans Services” and included a recorded message time-sensitive VA benefits.

       25.     During March 2019, Plaintiff answered one of the phone calls and the phone call

was transferred to a representative at The Federal Savings Bank, where Defendant attempted to sell

Plaintiff cash out refinances for VA loans.

       26.     Plaintiff informed Defendant that Plaintiff did not wanted to be contacted again and

Plaintiff hung up the phone call, thereafter Defendant immediately called Plaintiff again.

       27.     During the March 2019 phone calls, when Plaintiff answered there was a long pause

before playing a prerecorded message that is transcribed:

               “Good afternoon we're trying to contact you because your VA profile was flagged
               for two potential benefits to the changes in the VA program. These are time
               sensitive entitlement. Please call us back at your earliest convenience. Our toll free
               number is 866-210-1056. Again that's 866-210-1056. Thank you."

       28.     During the March 2019 phone calls, Defendant left voicemails of the same

prerecorded message when Plaintiff did not answer the phone calls.

       29.     During the March 2019 phone calls, a long pause by Defendant before playing a

prerecorded message indicates Defendant used an automatic telephone dialing system.

                                               5
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
      Case 3:21-cv-00291-HZ            Document 1       Filed 02/24/21   Page 7 of 14



        30.     In January 2021, Defendant again called Plaintiff’s 7959 Number to solicit the sale

of VA benefits and mortgage options.

        31.     After the January 2021 phone call, Plaintiff sent an email to an employee of The

Federal Savings Bank, Summer Long, reiterating to Federal Savings Bank that he previously asked

not to be contacted by them. Plaintiff’s email stated:

                Ms Long,

                We spoke in 2019 at which time I informed you that you should not
                have been contacting me via phone and that I did not want to be
                contacted again.

                I received a call from Theresa Long on your behalf last week. I am
                on the national do not call registry and should be on your internal do
                not call list so I should not be called.

                I am reiterating that I do not want to be contacted again. The number
                that is registered is [***-***]-7959.



        32.     Summer Long responded as follows:


                Block my number.
                I’ll block ur emails as well



        33.     Defendant’s representative’s response shows that Defendant knew that it was calling

Plaintiff without his permission. It further demonstrates Defendant’s disregard for Plaintiff’s desire

to not be called by Defendant. The email demonstrates the willful conduct by Defendant in calling

Plaintiff and putative class members.

        34.     Plaintiff’s phone number ending in 7959 is on the national do not call registry

        35.     Plaintiff is informed and believes is on The Federal Savings Bank’s internal do not

call list as he has requested it be put there in the past.




                                               6
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
      Case 3:21-cv-00291-HZ         Document 1       Filed 02/24/21     Page 8 of 14



       36.     Defendant’s phone calls constitute telemarketing because they encouraged the

future purchase or investment in property, goods, or services, i.e., selling Plaintiff cash out

refinances for VA loans.

       37.     Plaintiff received the phone calls within this judicial district and, therefore,

Defendant’s violation of the TCPA occurred within this district. Upon information and belief,

Defendant made other phone calls to individuals residing within this judicial district.

       38.     At no point in time did Plaintiff provide Defendant with his express written consent

to be contacted.

       39.     Plaintiff is the subscriber and sole user of the 7959 Number, and is financially

responsible for phone service to the 7959 Number.

       40.     The phone calls originated from telephone number 260-445-5833, a number which

upon information and belief is owned and operated by Defendant and/or Defendant’s agent.

       41.     Defendant’s unsolicited phone calls caused Plaintiff actual harm, including invasion

of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

Defendant’s phone calls also inconvenienced Plaintiff and caused disruption to his daily life.

       42.     Defendant’s unsolicited phone calls caused Plaintiff actual harm. Specifically,

Plaintiff estimates that he spent numerous hours investigating the unwanted phone calls including

how they obtained his number and who the Defendant was.

       43.     Furthermore, Defendant’s phone calls and voicemails took up memory on Plaintiff’s

cellular phone. The cumulative effect of unsolicited phone calls and voicemails like Defendant’s

poses a real risk of ultimately rendering the phone unusable for other purposes as a result of the

phone’s memory being taken up.

//

//


                                               7
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
      Case 3:21-cv-00291-HZ          Document 1      Filed 02/24/21     Page 9 of 14



                                     CLASS ALLEGATIONS


       PROPOSED CLASS


       44.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

of himself and all others similarly situated.

       45.     Plaintiff brings this case on behalf of a Class defined as follows:

                    No Consent Class: All persons within the United States who
                    received any solicitation/telemarketing phone calls from
                    Defendant to said person’s cellular telephone made
                    through the use of any automatic telephone dialing system
                    or an artificial or prerecorded voice and such person had
                    not previously consented to receiving such calls within the
                    four years prior to the filing of this Complaint.

       46.     Defendant and its employees or agents are excluded from the Class. Plaintiff does

not know the number of members in the Class but believes the Class members number in the several

thousands, if not more.

             NUMEROSITY

       47.     Upon information and belief, Defendant has placed automated and/or prerecorded

calls to cellular telephone numbers belonging to thousands of consumers throughout the United

States without their prior express consent. The members of the Class, therefore, are believed to be

so numerous that joinder of all members is impracticable.

       48.     The exact number and identities of the Class members are unknown at this time and

can only be ascertained through discovery. Identification of the Class members is a matter capable

of ministerial determination from Defendant’s call records.

//

//

//



                                               8
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
     Case 3:21-cv-00291-HZ          Document 1       Filed 02/24/21       Page 10 of 14



             COMMON QUESTIONS OF LAW AND FACT

       49.     There are numerous questions of law and fact common to the Class which

predominate over any questions affecting only individual members of the Class. Among the

questions of law and fact common to the Class are:

                    (1) Whether Defendant made non-emergency calls to Plaintiff’s and Class

                       members’ cellular telephones using an ATDS;

                    (2) Whether Defendant can meet its burden of showing that it obtained prior

                       express written consent to make such calls;

                    (3) Whether Defendant’s conduct was knowing and willful;

                    (4) Whether Defendant is liable for damages, and the amount of such damages;

                       and

                    (5) Whether Defendant should be enjoined from such conduct in the future.

       50.     The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely made phone calls to telephone numbers assigned to

cellular telephone services is accurate, Plaintiff and the Class members will have identical claims

capable of being efficiently adjudicated and administered in this case.

             TYPICALITY

       51.     Plaintiff’s claims are typical of the claims of the Class members, as they are all

based on the same factual and legal theories.

             PROTECTING THE INTERESTS OF THE CLASS MEMBERS

       52.     Plaintiff is a representative who will fully and adequately assert and protect the

interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

representative and will fairly and adequately protect the interests of the Class.




                                               9
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
     Case 3:21-cv-00291-HZ           Document 1       Filed 02/24/21     Page 11 of 14



                PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

          53.    A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

by the Class are in the millions of dollars, the individual damages incurred by each member of the

Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of

individual lawsuits. The likelihood of individual Class members prosecuting their own separate

claims is remote, and, even if every member of the Class could afford individual litigation, the court

system would be unduly burdened by individual litigation of such cases.

          54.    The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

example, one court might enjoin Defendant from performing the challenged acts, whereas another

may not. Additionally, individual actions may be dispositive of the interests of the Class, although

certain class members are not parties to such actions.

                                              COUNT I
                            Violations of the TCPA, 47 U.S.C. § 227(b)
                               (On Behalf of Plaintiff and the Class)
          55.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          56.    It is a violation of the TCPA to make “any call (other than a call made for emergency

purposes or made with the prior express consent of the called party) using any automatic telephone

dialing system … to any telephone number assigned to a … cellular telephone service ….” 47

U.S.C. § 227(b)(1)(A)(iii).




                                              10
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
      Case 3:21-cv-00291-HZ            Document 1     Filed 02/24/21   Page 12 of 14



        57.      Defendant – or third parties directed by Defendant – used equipment having the

capacity to dial numbers without human intervention to make non-emergency telephone calls to the

cellular telephones of Plaintiff and the other members of the Class defined below.

        58.      These calls were made without regard to whether or not Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express consent to call the cell phones of Plaintiff and the other members of the putative Class when

its calls were made.

        59.      Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

automatic telephone dialing system to make non-emergency telephone calls to the cell phones of

Plaintiff and the other members of the putative Class without their prior express written consent.

        60.      Defendant knew that it did not have prior express consent to make these calls, and

knew or should have known that it was using equipment that at constituted an automatic telephone

dialing system. The violations were therefore willful or knowing.

        61.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls. Id.

        WHEREFORE, Plaintiff, on behalf of himself and the other members of the Class, prays

for the following relief:

              a. A declaration that Defendant’s practices described herein violate the Telephone

                 Consumer Protection Act, 47 U.S.C. § 227;

              b. An injunction prohibiting Defendant from using an automatic telephone dialing

                 system to text message telephone numbers assigned to cellular telephones without

                 the prior express permission of the called party;


                                              11
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
      Case 3:21-cv-00291-HZ            Document 1       Filed 02/24/21     Page 13 of 14



                c. An award of actual and statutory damages; and

                d. Such further and other relief the Court deems reasonable and just.

                                                COUNT II
                  Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                                  (On Behalf of Plaintiff and the Class)
          62.      Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          63.      At all times relevant, Defendant knew or should have known that its conduct as

alleged herein violated the TCPA.

          64.      Defendant knew that it did not have prior express consent to make these calls and

knew or should have known that its conduct was a violation of the TCPA.

          65.      Because Defendant knew or should have known that Plaintiff and Class Members

had not given prior express consent to receive its autodialed calls, the Court should treble the

amount of statutory damages available to Plaintiff and the other members of the putative Class

pursuant to § 227(b)(3) of the TCPA.

          66.      As a result of Defendant’s violations, Plaintiff and the Class Members are entitled

to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

§ 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

          WHEREFORE, Plaintiff, on behalf of himself and the other members of the Class, prays

for the following relief:

                a. A declaration that Defendant’s practices described herein violate the Telephone

                   Consumer Protection Act, 47 U.S.C. § 227;

                b. An injunction prohibiting Defendant from using an automatic telephone dialing

                   system to call and text message telephone numbers assigned to cellular telephones

                   without the prior express permission of the called party;


                                              12
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
     Case 3:21-cv-00291-HZ        Document 1       Filed 02/24/21    Page 14 of 14



           c. An award of actual and statutory damages; and

           d. Such further and other relief the Court deems reasonable and just.

                                       JURY DEMAND

        Plaintiff and Class Members hereby demand a trial by jury.




Date: February 22, 2021                             KAZEROUNI LAW GROUP, APC

                                                    By: /s/ David J. McGlothlin
                                                          David J. McGlothlin, Esq.
                                                          Attorney for the Plaintiff




                                              13
______________________________________________________________________________________________
 CLASS ACTION COMPLAINT                                          Scott v. The Federal Savings Bank
